DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Cancellation of Claims 1-45 is acknowledged and accepted.
New Claims 46-62 are acknowledged and accepted.
Pending Claims are 46-62. 
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. Benefit of priority under 35 U.S.C. 371 over pct/IB2017/057516 is acknowledged and accepted.
Drawings
The drawings with 8 Sheets of Figs. 1-10 received on 5/28/2019 are acknowledged and accepted.  
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.



Group II, Claim 50, drawn to an image-display method, further including the specifics of wherein the visual field of said first eye includes at least one blind spot and at least some of said translation of said pixels is such that substantially no pixels representing said scene are located at a portion of said first display image that corresponds to at least one of said at least one blind spot

Group III, Claims 51,52, drawn to an image-display method, further including the specifics of vertical translation of pixels and compressing in vertical angular dimension

Group IV, Claims 53,54, drawn to an image-display method, further including the specifics of horizontal translation of pixels and compressing in horizontal angular dimension

Group V, Claims 55,56, drawn to an image-display method, further including the specifics of radial translation of pixels and compressing in both vertical and horizontal dimension

Group VI, Claims 58-60,62, drawn to an image-display method, further including the specifics of a second display screen in front of second eye

Claim 46 is generic to Groups I-VI. The features of Claim 46 are shown in Lewis et al (US 2012/0200595 A1) in view of   Antaki et al (US 2017/0068119 A1) and lack novelty or an inventive step and so do not contribute over the prior art.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups l-VI share the technical features of an image-display method comprising: a1. positioning a first display screen so that a display surface of said first display screen fills substantially the entire visual field of a first eye of a human and is not visible to a second eye of said human; b1. at a first display refresh-rate: i. from a first video stream extracting a pixelated still first base image having a first base field of view, said first base image representing a first scene, said first base image being digital image data stored in a digital memory; ii. from said first base image, creating a pixelated first display image being digital image data representing said entire first scene, said first display image having a first display field of view different from said first base field of view, so that said first scene as represented by said first display image has a field of view not greater than the visual field of said first eye, said creating said first display image comprising while retaining the position of each pixel relative to neighboring pixels translating pixels, each translated pixel from a base coordinate in said first base image to a display coordinate in said first display image, and iii. on said first display screen displaying said first display image to said first eye so that the entire 
Lewis teaches (fig 2,2A,3A-3D) an image-display method (system and method for augmenting sight, p7, lines 1-2, p24, lines 1-2, eyeglasses frame 10 or head mounted display and processor 14, p24, lines 1-4) comprising: a1. positioning a first display screen (display screen 18, p24, lines 7-10) so that a display surface (surface of display screen 18) of said first display screen (display screen 18, p24, lines 7-10) fills substantially the entire visual field of a first eye (first eye where display screen 18 is placed)  of a human (first display screen is placed in front of first eye of user and the displayed image fills the entire visual field of the user) providing images, p30, lines 1-3):
i. from a first video stream (video stream from computer 54 or video source 50, video data, p29, lines 1-10) extracting a pixelated still first base image (digitally processing pixels, p28, lines 1-11, indicating processor 14 extracting a pixelated image from video data from video source 50, field of view image, p33, lines 1-2, image as seen in visual field of user in fig 3A, p3, lines 1-4) having a first base field of view (FOV of field of view image, p33, lines 1-2, field of view of image as seen in visual field of user in fig 3A), said first base image (digitally processing pixels, p28, lines 1-11, indicating processor 14 extracting a pixelated image from video data from video source 50, field of view image, p33, lines 1-2) representing a first scene (image data of field of view image, p33, lines 1-2, image of a page in fig 3A), said first base image (digitally processing pixels, p28, lines 1-11, indicating processor 14 extracting a pixelated image from video data from 
ii. from said first base image (digitally processing pixels, p28, lines 1-11, indicating processor 14 extracting a pixelated image from video data from video source 50, field of view image, p33, lines 1-2, image as seen in visual field of user in fig 3A, p3, lines 1-4), creating a pixelated first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7) being digital image data representing said entire first scene (image data of field of view image, p33, lines 1-2, image of a page in fig 3A), said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) having a first display field of view (field of view of image in fig 3C, p39, lines 1-13) different from said first base field of view (FOV of field of view image, p33, lines 1-2, field of view of image as seen in visual field of user in fig 3A) (p39, lines 1-13, field of view of images in fig 3A and 3C are different, remapped image in fig 3C enables user to see full image with no loss of information while base image has loss of information due to blind spot), so that said first scene (image data of field of view image, p33, lines 1-2, image of a page in fig 3A) as represented by said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) has a field of view not greater than the visual field of said first eye (first eye of user sees the full image in fig 3C displayed on display screen 18 and hence FOV of mage is not greater than the user’s visual field) , said creating said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) comprising while retaining the position of each pixel relative to neighboring pixels (the text hidden 

As the common features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I –VI lack unity since the shared technical features are known in the art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Joseph Felber on 1/25/2022 and in a voice mail on 1/26/2022, a provisional election was made in traverse to prosecute the invention of Group II, claim 50.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 47-49,51-56,58-60 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 46,50,57,61 will be examined.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because
Abstract recites:
- ”Disclosed are methods and devices for providing an image of a scene” in line 1. This is incorrect language. Examiner suggests –Methods and Devices for providing an image of a scene--.
-“Some embodiments of the disclosed methods and devices are useful for” in line 2. This is incorrect language. Examiner suggests –The methods and devices are useful for--.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 61, as best understood,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 61, the word "optionally" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  That is, it is not clear whether the limitations “further comprising an eye-tracker to determine the gaze direction of a said first eye and to provide the determined gaze direction to said processor” are part of the claimed invention. For the purpose of examination, the limitations are considered to be part of the claimed invention. See MPEP § 2173.05(h).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46,57,61, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2012/0200595 A1, hereafter Lewis) in view of Antaki et al (US 2017/0068119 A1, hereafter Antaki).
Regarding Claim 46,  Lewis teaches (fig 2,2A,3A-3D) an image-display method (system and method for augmenting sight, p7, lines 1-2, p24, lines 1-2, eyeglasses frame 10 or head mounted display and processor 14, p24, lines 1-4) comprising: 
	a1. positioning a first display screen (display screen 18, p24, lines 7-10) so that a display surface (surface of display screen 18) of said first display screen (display screen 18, p24, lines 7-10) fills substantially the entire visual field of a first eye (first eye where display screen 18 is placed)  of a human (first display screen is placed in front of first eye of user and the displayed image fills the entire visual field of the user) 
b1. at a first display refresh-rate (refresh rate of computer 54 or video source 58 providing images, p30, lines 1-3):
	 i. from a first video stream (video stream from computer 54 or video source 50, video data, p29, lines 1-10) extracting a pixelated still first base image (digitally processing pixels, p28, lines 1-11, indicating processor 14 extracting a pixelated image from video data from video source 50, field of view image, p33, lines 1-2, image as seen in visual field of user in fig 3A, p3, lines 1-4) having a first base field of view (FOV of field of view image, p33, lines 1-2, field of view of image as seen in visual field of user in fig 3A), 
	said first base image (digitally processing pixels, p28, lines 1-11, indicating processor 14 extracting a pixelated image from video data from video source 50, field of 
	 ii. from said first base image (digitally processing pixels, p28, lines 1-11, indicating processor 14 extracting a pixelated image from video data from video source 50, field of view image, p33, lines 1-2, image as seen in visual field of user in fig 3A, p3, lines 1-4), 	creating a pixelated first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7) being digital image data representing said entire first scene (image data of field of view image, p33, lines 1-2, image of a page in fig 3A), 
	said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) having a first display field of view (field of view of image in fig 3C, p39, lines 1-13) different from said first base field of view (FOV of field of view image, p33, lines 1-2, field of view of image as seen in visual field of user in fig 3A) (p39, lines 1-13, field of view of images in fig 3A and 3C are different, remapped image in fig 3C enables user to see full image with no loss of information while base image has loss of information due to blind spot), so that said first scene (image data of field of view image, p33, lines 1-2, image of a page in fig 3A) as represented by said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 
	said creating said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) comprising while retaining the position of each pixel relative to neighboring pixels (the text hidden behind the blind spot relocated, p39, lines 1-13, relocating pixels from behind a blind spot to areas near the periphery of the blind spot, p55, lines 1-6),  translating pixels, (text is remapped to be spaced about the defect, relocating pixels from behind a blind spot to areas near the periphery of the blind spot, p55, lines 1-6, relocating is considered as translating pixels) each translated pixel from a base coordinate in said first base image (digitally processing pixels, p28, lines 1-11, indicating processor 14 extracting a pixelated image from video data from video source 50, field of view image, p33, lines 1-2, image as seen in visual field of user in fig 3A, p3, lines 1-4) to a display coordinate in said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D), and 
	iii. on said first display screen (display screen 18, p24, lines 7-10) displaying said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) to said first eye (first eye where display screen 18 is placed)  so that the entire said first field of view (field of view of image in fig 3C, p39, lines 1-13) of said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) is perceived by the visual field of said first eye (first eye where display screen 18 is placed)  at one time, thereby allowing said first eye (first eye where display screen 18 is placed)  to perceive an entirety of said first scene (image data of 
	However Lewis does not teach
wherein display surface is not visible to a second eye of said human;
	Lewis and Antaki are related as display screens used in image display methods.
	Antaki teaches an apparatus for enhancing and augmenting vision (p1, lines 1-3),
wherein display surface (monocular, p47, lines 15-20, surface of display of HMDU 24 with attachment to one lens of eyeglasses 22, p47, lines 1-4, monocle, p48, lines 8-15) is not visible to a second eye of said human (second eye is unobstructed, p48, lines 8-15 and the display surface of the HMDU is not visible to the second eye).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lewis to include the teachings of Antaki such that wherein display surface is not visible to a second eye of said human for the purpose of diagnosis and correction of visual disorders like age related macular degeneration (p40, lines 1-5).

Regarding Claim 57, Lewis-Antaki teach the method of claim 46.
	wherein no display screen (display screen of HMDU 24 with attachment to one lens of eyeglasses 22, p47, lines 1-4, monocle, p48, lines 8-15, monocular, p47, lines 15-20,Antaki)  is positioned before said second eye of said human (as it is a monocular, there is no display screen in front of other eye) .

Regarding Claim 61, Lewis-Antaki teach a monocular headset (monocular, p47, lines 15-20, surface of display of HMDU 24 with attachment to one lens of eyeglasses 22, p47, lines 1-4, monocle, p48, lines 8-15, Antaki) configured to be worn on the head of a human, comprising: 
	a single display screen (display screen of micro display 10 of head mounted display unit HMDU, p43, lines 1-5, 20-26, Antaki, p95, lines 1-5) mounted on a headset body (head mounted display unit HMDU, p43, lines 1-5), so that when said headset body (head mounted display unit HMDU, p43, lines 1-5) is worn on the head of a human, said display screen (display screen of micro display 10 of head mounted display unit HMDU, p43, lines 1-5, 20-26, Antaki, p95, lines 1-5)  is positioned so that a display surface of said display screen (display screen of micro display 10 of head mounted display unit HMDU, p43, lines 1-5, 20-26, Antaki, p95, lines 1-5)  fills substantially the entire visual field of a first eye of a human (display screen is placed in front of first eye of user and the displayed image fills the entire visual field of the user)  and is not visible to a second eye of said human (as it is a monocular, there is no display screen in front of other eye) (second eye is unobstructed, p48, lines 8-15 and the display surface of the HMDU is not visible to the second eye); 
	and functionally associated with said display screen (display screen of micro display 10 of head mounted display unit HMDU, p43, lines 1-5, 20-26, p95, lines 1-5, Antaki, display screen 18, p24, lines 7-10, Lewis), a digital processor (processor 14, p24, lines 1-4, Lewis) including a video input port (one of the input modules 34,34’,34”, p24, lines 18-20, Lewis) configured to accept a video stream (video stream from .


Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2012/0200595 A1, hereafter Lewis) in view of Antaki et al (US 2017/0068119 A1, hereafter Antaki) and further in view of Freeman et al (US 9,955,862 B2, hereafter Freeman).
Regarding Claim 50, Lewis-Antaki teach the  method of claim 46, wherein the visual field of said first eye (first eye where display screen 18 is placed, Lewis) includes at least one blind spot (defect, p39, lines 1-13, defect is a blind spot) and at least some of said translation of said pixels (text is remapped to be spaced about the defect, relocating pixels from behind a blind spot to areas near the periphery of the blind spot, p55, lines 1-6, relocating is considered as translating pixels)  is such that substantially 
	determining the gaze direction (pupil tracking sensors 28, p24, lines 11-13, p27, lines 1-10) of said first eye; and 
	displaying and/or creating said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) also in accordance with said determined gaze direction so that substantially no pixels representing said scene (image data of field of view image, p33, lines 1-2, image of a page in fig 3A) are located at a portion of said first display image (displayed image on eyeglass frames 10’s display screen 18, p32, lines 1-7, fig 3C,3D) that corresponds to at least one of the at least one blind spots (defect, p39, lines 1-13, defect is a blind spot, also p55, lines 1-6)  in the visual field of the eye (eye tracking is used to determine a region of interest (ROI) and to ensure that the damaged areas of a person’s vision are avoided when the modified image is presented to the eye, p 27, lines 1-13).
	However Lewis-Antaki do not teach
	wherein said translation of pixels during said creating of said first display image comprises outward radial translation of pixels away from a point located at a portion of said first display image that corresponds to a point inside said at least one blind spot.
	Lewis-Antaki and Freeman are related as translation of pixels during creating of display images.

wherein said translation of pixels during said creating of said first display image (image 38, col 8, lines 58-67) comprises outward radial translation (radially shifted, col 8, lines 58-67) of pixels away from a point (center point 36) located at a portion of said first display image (image 38, col 8, lines 58-67)  that corresponds to a point inside said at least one blind spot (boundary 32, a boundary is indicative of an area to be corrected in a person’s vision, col 5, lines 50-51, fig 2 shows a dark shape 24 which is a defect which area needs to be corrected).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lewis-Antaki to include the teachings of Freeman such that wherein said translation of pixels during said creating of said first display image comprises outward radial translation of pixels away from a point located at a portion of said first display image that corresponds to a point inside said at least one blind spot for the purpose of utilizing a sight augmenting method for enhancement of central vision and other blindness conditions (col 11, lines 32-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.V.D
Jyotsna V Dabbi								2/7/2022
Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872